DETAILED ACTION

Please note that this Office Action resets the Period for Response from the mailing date of this office action due to an error in the prior Office Action.  See attached Interview Summary.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed 5-12-2021 has been entered into the record.  Claims 1, 2, 4, 11, 13, 29, 48-52 and 54-62 have been cancelled.  Claims 3, 5-10, 12, 14-28, 30-47, 53 and 63-73 are pending.  

Election/Restrictions
This application contains claim  68 that remains withdrawn as drawn to non-elected species as it is not readily apparent from Table 15 that these CD3 binding domains have the structure of newly allowable claim 3.
Claims 16-21, 25-28, 31 and 32 are hereby rejoined and fully examined, the species election is withdrawn. 

Rejections Withdrawn
Any rejection/objection cited in the prior office action is withdrawn in view of Applicant’s amendments to the claims.  

Allowable Subject Matter
Claims 3, 6, 7, 9, 10, 12, 14-17, 27, 30, 33-40, 42-45, 63-65, 69 and 71-72 are allowable.

New Rejections Based on Amendment
Claim Rejections - 35 USC § 112
Claims 18-26, 28, 31, 32, 41and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for This is a written description rejection.
The specification teaches two antibodies having the claimed combination of CDRs and specific position modifications at amino acid residue 9 of the heavy chain variable region, and amino acids 21 and 87 of the light chain variable region according to the IMGT numbering systems.  These scFv antibodies are called TSC455 and TSC456 which are structurally represented by the amino acid sequences set forth in SEQ ID NO:83 and 84 respectively.  These two antibodies have the same humanized framework regions derived from FcH10L8 (see Table 15, pages 139-141) having a G27Y; A9P, M53I, I21M, F87Y (i.e. TSC455) and optionally E86D (i.e. TSC456) mutations.  These two antibody are the only antibodies described that have the claimed modifications as compared to the parent humanized scFv antibody DRA222/SEQ ID NO:85 comprising heavy chain variable regions SEQ ID NO:87 and light chain variable region SEQ ID NO:90.   These two antibodies were derived by “rehumanizing” the parent antibody DRA222 with different human framework regions.  These particular antibodies have particular properties that do not provide a functional difference with respect to thermal stability/thermal transition midpoint as measured by differential scanning calorimetry or fluroimetry is not apparently reported in any of the Figures.  The level of aggregation of recombinant production as compared to the parent antibody is not apparently reported.  The storage stability is reported at Figure 11 as is increased no more than about 5% at 13 days at 25% in PBS.  No reports of increases beyond that are reported beyond 13 days and no other conditions were tested.  No stability assessments are presented for greater than 13 days.  In no case were the particular modifications made to the parent humanized scFv antibody DRA222 of SEQ ID NO:85 made or tested such that the mere presence of the indicated mutations would provide for an scFv with the particular stability properties.  The level to which the two disclosed scFV antibodies to provide for redirected T cell cytotoxicity RTCC was not reported (e.g. as it relates to claim 41).  The specification does not teach that structure of the disclosed antibodies that provides for the opposite functions claimed in claims 31/32/70.  The specification teaches a particular modification of an single antibody the provides for a specific degree of binding to cynomolgus CD3 that is reported in the specificaiton.  This modification was made to provide for restoration of binding to cynomolgus CD3 that was substantially decreased during production of the other framework modifications.  The specification provides no guidance as to any particular changes that provides for lower than 30 nM EC50’s.  No other changes were made to provide for lower values in antibodies with the claimed structural modifications.  The claims encompass an enormous number of particular variable framework and constant regions from a diverse gene 
These functional limitations of the broadly claimed antibody lack written description as an exemplar of two for a highly variant class does not the genus of functions as now claimed as the specification does not set forth a representative number of species to support the functional genus as claimed.  “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).   “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010),   the following is noted.  To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may Amgen page 1361).
The two scFv antibodies particularly disclosed having particular humanized framework regions with the particularly claimed sequence modifications do not support the broadly claimed functional characteristics.  For the foregoing reasons the written description as originally filed does not provide description of a representative number of antibodies having the structural properties with the corresponding functions as set forth in the dependent claims.  

Claims 66-67 and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claims now require that a bispecific CD3 binding/tumor antigen binding molecule provide for treatment of an autoimmune disorder.  The specification does not apparently teach tumor antigen binding proteins for the treatment of autoimmune disorders and no reference thereto and be found in the specification as filed.  This issue is best resolved by Applicant pointing to the specification by page and line number where a bispecific CD3/tumor antigen binding molecule is disclosed for treatment of autoimmune disorders.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 states that the light and/or heavy variable regions are humanized.  Claim 3 from which claim 5 depends specifies that the variable light and heavy regions of the immunoblobulin are humanized.  As such, claim 5 does not further limit claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Status of Claims
Claims 5, 18-26, 28, 31, 32, 41, 66-67, 70 and 73 stand rejected.  All other pending claims are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Patricia Duffy/Primary Examiner, Art Unit 1645